Citation Nr: 1757872	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

3.  Entitlement to service connection for headaches.

4.  Entitlement to an initial compensable rating for a left ankle disability.

5.  Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1987 to April 2011.  In November 2010, he filed a VA Form 21-526c (Pre-discharge Compensation Claim).  

The Veteran's appeal comes before the Board of Veteran's Appeals (Board) from June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims were subsequently transferred to the VA RO in Atlanta, Georgia.  

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of that hearing is of record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As set forth below, a remand of the Veteran's claims is necessary for further development. 

The Veteran has claimed entitlement to service connection for sinusitis, pseudofolliculitis barbae, and headaches.  The Veteran's service treatment records note treatment for these disabilities during the Veteran's period of active service.  In addition, August 2016 VA treatment records indicate the Veteran has a current diagnosis of sinusitis and pseudofolliculitis barbae.  However, a general medical examination completed in December 2010, approximately five months before the end of the Veteran's active service, stated there was no pathology upon which to base a current diagnosis for the Veteran's claimed sinusitis, pseudofolliculitis barbae, or headaches.  The VA examiner made no reference to the Veteran's history of treatment during active service for each of the claimed disabilities.  The Board finds the VA examiner's determination to be inconsistent with the current evidence of record. 

Further, the Veteran has claimed entitlement to an initial compensable rating for a left ankle disability, and entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability.  The record indicates the Veteran's last examination for these disabilities occurred in December 2010.  In a May 2017 hearing, the Veteran asserted the severity of these disabilities has increased.   In claims where an increase in rating is sought, the current level of severity of the service-connected disability picture is of paramount importance.  Due to the dated nature of the Veteran's previous VA examinations, the Board cannot conclude that it currently has an understanding of the actual level of severity of the Veteran's left ankle and left shoulder disabilities, and thus, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for his sinusitis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 
 
Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

a. The Veteran's service treatment records from October 2006 to November 2008 noting treatment of sinusitis during the Veteran's period of active service.

b. The Veteran's August 2016 VA treatment records identifying chronic sinusitis as a current diagnosis.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis began during active service or is related to an incident of service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Schedule the Veteran for an examination with an appropriate clinician for his pseudofolliculitis barbae.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 
 
Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

a. The Veteran's service treatment records from April 1989 to November 2010 noting treatment of pseudofolliculitis barbae during the Veteran's period of active service.

b. The Veteran's August 2016 VA treatment records identifying pseudofolliculitis barbae as a current diagnosis.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pseudofolliculitis barbae began during active service or is related to an incident of service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Schedule the Veteran for an examination with an appropriate clinician for his headaches.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 
 
Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

a. The Veteran's service treatment records from November 2006 to September 2008 noting treatment of headaches during the Veteran's period of active service.

The examiner must opine as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches began during active service or are related to an incident of service.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were proximately due to or the result of his service-connected disabilities.

c. Whether it is at least as likely as not that the Veteran's headaches were aggravated beyond its natural progression by his service-connected disabilities.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

4.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his left ankle disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide all findings, along with a complete rationale for any opinions provided.

5.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his left shoulder disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide all findings, along with a complete rationale for any opinions provided.

6. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


